FILED

UNITED STATES DISTRICT CouRT APR 1 g 203

FOR THE DISTRICT OF COLUMBIA C,e,k U s Dmn_ct & 8 k
’ ' ' an ruptcy

Courts for the District 01 Columbia

KEVIN ALSTON, §

Plaintiff, § b

v_ g Civil Action N0.  
WISCONSIN COURT OF APPEALS, §
Defendant. §
)
MEMORANDUM OPINION

Plaintiff alleges that he has submitted a petition for certiorari to the Supreme Court of the
United States, and that his papers were returned to him by the Clerk. Compl. at 3-4 (page
numbers designated by the Court). He "ask[s] the Federal district Court of Columbia to reverse"

this decision. Id. at 4.

' The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court’s administrative officers See In re Marin, 956 F.Zd 339,

340 (D.C. Cir.), cert. dem`ea’, 506 U.S. 844 (1992).

The Court will grant plaintiffs application to proceed in forma pauperis and will dismiss
the complaint for failure to state a claim upon which relief can be granted. An Order consistent

with this Memorandum Opinion will be issued separately on this same date.
DATE: /'r/ r' 
L/ // j . . .